Exhibit 10.8


SEVENTH AMENDMENT TO AMENDED AND RESTATED LOAN AGREEMENT

 
THIS SEVENTH AMENDMENT TO AMENDED AND RESTATED LOAN AGREEMENT (this "Amendment")
is made and entered into as of December  __, 2009, by and between THE FEMALE
HEALTH COMPANY ("Borrower") and HEARTLAND BANK ("Lender").
 
WITNESSETH:


WHEREAS, the parties entered into that certain Amended and Restated Loan
Agreement dated as of July 20, 2004, as amended by that First Amendment to
Amended and Restated Loan Agreement dated as of November 1, 2004, as further
amended by that Second Amendment to Amended and Restated Loan Agreement dated as
of July, 2005, as further amended by that Third Amendment to Amended and
Restated Loan Agreement dated as of July 1, 2006, as further amended by that
Fourth Amendment to Amended and Restated Loan Agreement dated as of July 1,
2007, as further amended by that Fifth Amendment to Amended and Restated Loan
Agreement dated as of July 1, 2008, and as further amended by that Sixth
Amendment to Amended and Restated Loan Agreement dated as of July 1, 2009
(collectively, the "Loan Agreement"), pursuant to which Lender has made
available to Borrower from time to time term and revolving credit facilities in
the current maximum aggregate principal amount of One Million Five Hundred
Thousand Dollars ($1,500,000.00); and


WHEREAS, Borrower and Lender have agreed to amend the Loan Agreement to allow
Borrower to declare and pay dividends or distributions on shares of Borrower's
capital stock under certain conditions.
 
NOW, THEREFORE, in consideration of the promises and the mutual agreements
herein set forth and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
 
SECTION 1. Definitions; References.  Unless otherwise specifically defined
herein, each term used herein which is defined in the Loan Agreement shall have
the meaning assigned to such term in the Loan Agreement.  Each reference to
"hereof", "hereunder", "herein" and "hereby" and each other similar reference
and each reference to "this Agreement" and each other similar reference
contained in the Loan Agreement shall from the date hereof refer to the Loan
Agreement as amended hereby.
 
SECTION 2. Amendments to Loan Agreement.  Subject to the satisfaction and
occurrence of each of the conditions set forth in Section 3 hereof, the Loan
Agreement is hereby amended as follows, effective as of the date hereof:
 
2.1   At Section 1.1 of the Loan Agreement, the definition of the term Permitted
Distribution is hereby deleted in its entirety and replaced with the following:
 
"'Permitted Distribution' means (a) any retirement, redemption, repurchase, or
other acquisition for value by Borrower of any capital stock or other equity
securities issued by Borrower or (b) any declaration or payment of a dividend or
distribution on or with respect to any outstanding shares of the Borrower's
capital stock, as long as:
 
 
 
 

--------------------------------------------------------------------------------

 
 
(i)   at the time of said retirement, redemption, repurchase, or other
acquisition, or at the time of the declaration of said dividend or distribution,
Borrower has Available Cash in excess of $1,000,000.00;
 
(ii)   only the amount of Available Cash that exceeds $1,000,000.00 is used for
said retirement, redemption, repurchase, or other acquisition or said dividend
or distribution; and
 
(iii)   the payment of the proposed retirement, redemption, repurchase, or other
acquisition or the proposed dividend or distribution will not cause Borrower's
Leverage Ratio to exceed 1:1."
 
SECTION 3. Effectiveness.  The effectiveness of this Amendment is subject to the
satisfaction and occurrence of each of the following conditions precedent:
 
3.1   Lender shall have received executed counterparts of the following
documents, each containing terms satisfactory to Lender:
 
(a)   this Amendment; and
 
(b)   such other documents, instruments, and certificates as Lender may
reasonably require.


SECTION 4. Representations and Warranties.  Borrower represents and warrants to
Lender that:
 
4.1   The representations and warranties of Borrower contained in the Loan
Agreement are true and correct in all material respects on and as of the date
hereof as if such representations and warranties had been made on and as of the
date hereof (except to the extent that any such representations and warranties
specifically relate to an earlier date).
 
4.2   Borrower is in compliance with all the terms and provisions set forth in
the Loan Agreement and no Default or Event of Default has occurred and is
continuing or would result from the execution, delivery, and/or performance of
this Amendment.
 
4.3   Borrower does not have a defense, counterclaim, or offset with respect to
the Loan Agreement or any of the other Loan Documents.
 
SECTION 5. Voluntary Agreement.  Each party represents and warrants to the other
that it has consulted or has had the opportunity to consult with counsel
regarding this Amendment, that it is fully aware of the terms contained herein,
and that it has voluntarily and without coercion or duress of any kind entered
into this Amendment.
 
SECTION 6. Authority.  By execution hereof, each of the persons signing on
behalf of the parties hereto hereby represents and warrants that each is fully
authorized to act and execute this Amendment on behalf of their respective
party.
 
SECTION 7. Full Force and Effect.  Except as specifically amended hereby, all of
the terms and conditions of the Loan Agreement, the Loan Documents, and all
other documents, instruments and agreements executed and/or delivered in
connection therewith, shall remain in full force and effect, and the same are
hereby ratified and confirmed.  No reference to this Amendment need be made in
any instrument or document at any time referring to the Loan Agreement, a
reference to the Loan Agreement in any of such to be deemed to be reference to
the Loan Agreement, as amended hereby.  This Amendment, the Loan Agreement, and
the other Loan Documents constitute legal, valid, and binding obligations of
Borrower and are enforceable against Borrower in accordance with their
respective terms.
 
 
 
2

--------------------------------------------------------------------------------

 
 
SECTION 8. Counterparts.  This Amendment may be executed in one or more
counterparts, each of which shall be deemed to be an original, and all of which
shall constitute together but one and the same agreement.
 
SECTION 9. Headings; Recitals.  The various headings of this Amendment are
inserted for convenience only and shall not affect the meaning or interpretation
of this Amendment or any provisions hereof.  The recitals set forth herein are
hereby incorporated into this Amendment and form a part hereof, the truth and
accuracy of which is evidenced by each party's execution hereof.
 
SECTION 10. Governing Law.  This Amendment shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns
and shall be governed by and construed in accordance with the internal laws of
the State of Missouri (without reference to its conflicts of laws principles).
 
SECTION 11. Missouri Revised Statute — §432.047.  ORAL AGREEMENTS OR COMMITMENTS
TO LOAN MONEY, EXTEND CREDIT OR TO FORBEAR FROM ENFORCING REPAYMENT OF A DEBT
INCLUDING PROMISES TO EXTEND OR RENEW SUCH DEBT ARE NOT ENFORCEABLE, REGARDLESS
OF THE LEGAL THEORY UPON WHICH IT IS BASED THAT IS IN ANY WAY RELATED TO THE
CREDIT AGREEMENT.  TO PROTECT YOU (BORROWER(S)) AND US (CREDITOR) FROM
MISUNDERSTANDING OR DISAPPOINTMENT, ANY AGREEMENTS WE REACH COVERING SUCH
MATTERS ARE CONTAINED IN THIS WRITING, WHICH IS THE COMPLETE AND EXCLUSIVE
STATEMENT OF THE AGREEMENT BETWEEN US, EXCEPT AS WE MAY LATER AGREE IN WRITING
TO MODIFY IT.
 
[Remainder of page intentionally left blank.  Signature page to follow.]




 
3

--------------------------------------------------------------------------------

 


COUNTERPART SIGNATURE PAGE TO
SEVENTH AMENDMENT TO AMENDED AND RESTATED LOAN AGREEMENT


IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective authorized officers as of the day and year first above
written.
 
"BORROWER"


THE FEMALE HEALTH COMPANY


By: /s/  O. B. Parrish                                                  
Name:  O. B. Parrish
Title:    Chairman and CEO




"LENDER"


HEARTLAND BANK


By:/s/  Colin McNulty                                             
Name:  Colin McNulty
Title:    Vice President


 
 4

--------------------------------------------------------------------------------


